Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 

The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims  of U.S. Patent No. 11.025.514.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the context of the claimed invention is the same as the context of the cited claims 1-25 of the U.S. patent.
   	Current Application 				17/334682
1. A method of managing a mesh network, the method comprising: monitoring, at a supervisor of the mesh network, one or more network parameters of the mesh network; determining, whether the one or more network parameters are to be adjusted for improving transmission efficiency or reducing traffic congestion on the mesh network; and providing feedback to one or more nodes with the adjusted network parameters element artifacts; on-boarding, by the SDC module, the VNFD file and the VNFC software element artifacts; and enabling, by the SDC module, the VNF in a catalog of the SDC module.
1.  A method of providing health-check metrics for a network, the method comprising: at a deep packet inspector executing on a physical host in a datacenter receiving reduce future communications between the load balancer and the identified application.
2. The method of claim 1, wherein the one or more network parameters include one or more of a topology, message identity, transmit count, transmit interval, relay retransmit count, or relay retransmit interval.
3. The method of claim 1, wherein the identified application is provided by one of a webserver, an application server, and a database server.
3. The method of claim 1, wherein reducing traffic congestion comprises reducing or avoiding flooding of packets in the mesh network.
4.  The method of claim 1, wherein the identified application is the application that has sent the packet, wherein the health-check metrics comprise a response time of the application that is longer than a particular threshold value.
4. The method of claim 1, wherein improving transmission efficiency comprises ensuring injection of packets in the mesh network.
5. The method of claim 1, wherein the health-check metrics comprise one of a frequency of access to a database and a number of database operations performed by the identified application that is below a particular threshold value.
5. The method of claim 1, wherein improving transmission efficiency comprises reducing active time of one or more nodes of the mesh network based on the feedback.
6. The method of claim 1, wherein the health-check metrics comprise an indication that the identified application has failed based on a status code identified in a packet layer over a transport layer of the packet method of claim 1, wherein the health-check metrics comprise an indication that the identified application has failed based on a status code identified in a packet layer over a transport layer of the packet.
6. The method of claim 1, further comprising determining, by the supervisor, a neighbor node count based on a heartbeat model.
7. The method of claim 1 further comprising: identifying one or more protocols used in one or more layers of the packet; and analyzing the information in one or more layers of the packet to determine metrics for the identified protocols.
7. The method of claim 6, further comprising determining initial values of the one or more network parameters based on the neighbor node count.
8. A non-transitory machine readable medium storing a program for providing health-check metrics for a network, the program executable by a processing unit, the program comprising sets of instructions for: at a deep packet inspector executing on a physical host in a datacenter receiving, from a load balancer executing on the physical host a copy of a network packet copied at the load balancer, the packet comprising a plurality of layers, each layer corresponding to a communication protocol in a plurality of communication protocols; identifying an application referenced in the packet; analyzing the information above a transport layer of the packet to determine health- check metrics for the application comprising an indication of the application potentially failing; and sending the determined health-check metrics to the load balancer to 
8. The method of claim 1, wherein the mesh network is a Bluetooth Special Interest Group mesh (SigMesh) network.  

10. The non-transitory machine readable medium of claim 8, wherein the identified application is provided by one of a webserver, an application server, and a database server boarding of the VNFD file; and enable the VNF in a catalog of the SDC module.
9. An apparatus configured to manage a mesh network, the apparatus comprising: control logic configured to transmit packets on to the mesh network based on one or more network parameters; a supervisor of the mesh network configured to monitor the one or more network parameters of the mesh network based on the packets transmitted on to the mesh network, and determine whether the one or more network parameters are to be adjusted; and a feedback path to the control logic with the adjusted network parameters.
11. The non-transitory machine readable medium of claim 8, wherein the identified application is the application that has sent the packet, wherein the health-check metrics comprise a response time of the application longer than a particular threshold value.
10. The apparatus of claim 9, wherein the one or more network parameters include one or more of a topology, message identity, transmit count, transmit interval, relay retransmit count, or relay retransmit interval.
12. The non-transitory machine readable medium of claim 8, wherein the health-check metrics comprise one of a frequency of access to a database and a number of database operations performed by the identified application that is below a particular threshold value.
11. The apparatus of claim 9, wherein the adjusted network parameters are provided to reduce traffic congestion based on reducing or avoiding flooding of packets in the mesh network.
14. The non-transitory machine readable medium of claim 8, the program further comprising sets of instructions for: identifying one or more protocols used in one or more layers of the packet; and analyzing the information in one or more layers of the packet to determine metrics for the identified protocols.
12. The apparatus of claim 9, wherein the adjusted network parameters are provided to ensure injection of packets in the mesh network.
15. A system comprising: a set of processing units; and a non-transitory machine readable medium storing a program for providing health-check metrics for a network, the program executable by a processing unit in the set of processing units, the program comprising sets of instructions for: at a deep packet inspector executing on a physical host in a datacenter receiving, from a load balancer executing of the physical host a copy of a network packet copied at the load balancer, the packet comprising a plurality of layers, each layer corresponding to a communication protocol in a plurality of communication protocols; identifying an application referenced in the packet; analyzing the information above a transport layer of the packet to determine health-check metrics for the application comprising an indication of the application failing; and sending the determined health-check metrics to the load balancer to reduce future communications between the load balancer and the identified application..
13. The apparatus of claim 9, wherein the supervisor is further configured to determine a neighbor node count based on a heartbeat model.
17. The system of claim 15, wherein the identified application is provided by one of a webserver, an application server, and a database server.
14. The apparatus of claim 9, wherein the mesh network is a Bluetooth Special Interest Group mesh (SigMesh) network.
18. The system of claim 15, wherein the identified application is the application that has sent the packet, wherein the health-check metrics comprise a response time of the application that is longer than a particular threshold value.
15. An apparatus comprising: means for monitoring one or more network parameters of a mesh network; means for determining, whether the one or more network parameters are to be adjusted for improving transmission efficiency or reducing traffic congestion on the mesh network; and means for providing feedback to one or more nodes with the adjusted network parameters.
19. The system of claim 15, wherein the health-check metrics comprise one of a frequency of access to a database and a number of database operations performed by the identified application that is below a particular threshold value entire contents of the archive; on-board the VNFD file; on-boarding the VNFC software element artifacts after the on-boarding of the VNFD file; and enable the VNF in a catalog of the SDC module.
16. The apparatus of claim 15, wherein the one or more network parameters include one or more of a topology, message identity, transmit count, transmit interval, relay retransmit count, or relay retransmit interval load.
20. The system of claim 15, wherein the health-check metrics comprise an indication that the identified application has failed based on a status code identified in a packet layer over a transport layer of the packet.
17. The apparatus of claim 15, wherein the means for reducing traffic congestion comprises means for reducing or avoiding flooding of packets in the mesh network.
21. (Original) The system of claim 15, the program further comprising sets of instructions for: identifying one or more protocols used in one or more layers of the packet; and analyzing the information in one or more layers of the packet to determine metrics for the identified protocols the archive based on the identifying a manifest file.
18. The apparatus of claim 15, wherein the means for improving transmission efficiency comprises means for ensuring injection of packets in the mesh network.
38. The non-transitory computer readable medium of claim 35, wherein the instruction further cause to processor to: -6-Appl. No. 16/727,871 Reply to non-final Office Action dated 24 July 2020 store the VNFD file and the VNFC software element artifacts in the catalog of the SDC module.
19. The apparatus of claim 15, wherein the means for improving transmission efficiency comprises means for reducing active time of one or more nodes of the mesh network based on the feedback.
22. The method of claim 1, wherein reducing future communications with the identified application comprises one of marking the identified application as failed and marking a server on which the application executes as failed.
20. The apparatus of claim 15, further comprising means for determining a neighbor node count of the apparatus based on a heartbeat model.
23. (Currently Amended) The method of claim 1, wherein the application executes on a server that is part of a cluster of servers that execute the same application, and wherein reducing future communications with the identified application comprises terminating communications with the identified application and directing subsequent communications to another application executing on another server.  

21. The apparatus of claim 20, further comprising means for determining initial values of one or more network parameters based on the neighbor node count.


22. The apparatus of claim 15, wherein the mesh network is a Bluetooth Special Interest Group mesh (SigMesh) network.

23. A non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to perform operations for managing a mesh network, the non-transitory computer-readable storage medium comprising: code for monitoring, at a supervisor of the mesh network, one or more network parameters of the mesh network; code for determining, whether the one or more network parameters are to be adjusted for improving transmission efficiency or reducing traffic congestion on the mesh network; and code for providing feedback to one or more nodes with the adjusted network parameters.

24. The non-transitory computer-readable storage medium of claim 23, wherein the one or more network parameters include one or more of a topology, message identity, transmit count, transmit interval, relay retransmit count, or relay retransmit interval.

25. The non-transitory computer-readable storage medium of claim 23, wherein reducing traffic congestion comprises code for reducing or avoiding flooding of packets in the mesh network.

26. The non-transitory computer-readable storage medium of claim 23, wherein improving transmission efficiency comprises code for ensuring injection of packets in the mesh network.

27. The non-transitory computer-readable storage medium of claim 23, wherein improving transmission efficiency comprises code for reducing active time of one or more nodes of the mesh network based on the feedback.

28. The non-transitory computer-readable storage medium of claim 23, further comprising code for determining, by the supervisor, a neighbor node count based on a heartbeat model.

29. The non-transitory computer-readable storage medium of claim 28, further comprising code for determining initial values of one or more network parameters based on the neighbor node count.

30. The non-transitory computer-readable storage medium of claim 23, wherein the mesh network is a Bluetooth Special Interest Group mesh (SigMesh) network.




				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448